Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Information Disclosure Statement
The IDS filed 01/19/2022 has been considered as noted on the attached PTO-1449.
Claims 1-21 have been examined.
Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1, 4, 7, 10, 13, 16 and 19 are rejected on the ground of non-statutory double patenting over claims 1, 4, 7, 10, 13, 16 and 19 of U. S. Patent No. 11036706 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter.
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent.  See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968).  See also MPEP § 804.

Instant Application # 17330614
Patent # 1136706
defining, based on a cache custom index object, a search index associated with column values and metadata;
sending the search index to the non-relational data store using one or more requests as part of an object;
retrieving a replaced row from the non-relational data store;
modifying the search index  




by at least one of (a) sending an updated search index row with its row values to the non-relational data store, and (b) replacing or shadowing a correspondingly existing search index row with the updated search index row;
calculating index statistics through normal queries of the non-relational data store;
storing the calculated index statistics in existing statistics tables; and
resending the search index to the non-relational data store by incrementing a sequence number up for a corresponding combination of the statistics tables and organizations upon creation or deletion of an index, wherein the statistics tables are periodically updated using a scheduled batch process.

4.      retrieving a complete search index row from the non-relational data store, the search index row having a plurality of columns having row values containing metadata about the search index row;
updating the metadata and at least a portion of the row values of the plurality of columns to form an updated search index row having the plurality of columns, wherein a subset of the plurality of columns corresponding to the portion of the row values is updated;
sending the updated search index row with its row values to the non-relational data store, wherein the updated search index row replaces the search index row;
modifying a search index 
associated with the updated search index row by at least one of (a) sending the updated search index row with its row values to the non-relational data store, and (b) replacing or shadowing a correspondingly existing search index row with the updated search index row; 





defining search index metadata using a cached custom index object;
sending the search index metadata to the non-relational data store using one or more requests as part of a specified object;
calculating index statistics through normal queries of the non-relational data store;
storing the calculated index statistics in existing statistics tables; and


resending the search index metadata to the non-relational data store by modifying a sequence number for a corresponding combination of the statistic tables and organizations upon creation or deletion of an index, wherein the calculated index statistics of the statistics tables are periodically updated using a scheduled batch process.

7.       defining the search index metadata using a cache custom index object;
sending the search index metadata to the non-relational data store using one or more requests as part of an object;
retrieving a replaced row from the non-relational data store;



modifying the search index 

by at least one of (a) sending an updated search index row with its row values to the non-relational data store, and (b) replacing or shadowing a correspondingly existing search index row with the updated search index row;

calculating index statistics through normal queries of the non-relational data store;
storing the calculated index statistics in existing statistics tables; and
resending the search index metadata by modifying a sequence number for a corresponding combination of the statistic tables and organizations upon creation or deletion of an index, wherein the statistics tables are   
periodically updated using a scheduled batch process.

10.      retrieving a complete search index row from the non-relational data store, the search index row having a plurality of columns having row values containing metadata about the search index row;
updating the metadata and at least a portion of the row values of the plurality of columns to form an updated search index row having the plurality of columns, wherein a subset of the plurality of columns corresponding to the portion of the row values is updated;
sending the updated search index row with its row values to the non-relational data store, wherein the updated search index row replaces the search index row;
modifying a search index associated with the updated search index row by at least one of (a) sending the updated search index row with its row values to the non-relational data store, and (b) replacing or shadowing a correspondingly existing search index row with the updated search index row; 





defining search index metadata using a cached custom index object;
sending the search index metadata to the non-relational data store using one or more requests as part of a specified object;



resending the search index metadata by modifying a sequence number for a corresponding combination of the statistic tables and organizations upon creation or deletion of an index;



calculating index statistics through normal queries of the non-relational data store;
storing the calculated index statistics in existing statistics tables; and
periodically updating the calculated index statistics of the statistics tables using a scheduled batch process.

13.      retrieving a complete search index row from the non-relational data store, the search index row having a plurality of columns having row values containing metadata about the search index row;
updating the metadata and at least a portion of the row values of the plurality of columns to form an updated search index row having the plurality of columns, wherein a subset of the plurality of columns corresponding to the portion of the row values is updated; 
sending the updated search index row with its row values to the non-relational data store, wherein the updated search index row replaces the search index row;
modifying a search index associated with the updated search index row by at least one of (a) sending the updated search index row with its row values to the non-relational data store, and (b) replacing or shadowing a correspondingly existing search index row with the updated search index row;





defining search index metadata using a cached custom index object;
sending the search index metadata to the non-relational data store using one or more requests as part of a specified object;



resending the search index metadata by modifying a sequence number for a corresponding combination of the statistic tables and organizations upon creation or deletion of an index;



calculating index statistics through normal queries of the non-relational data store; 
storing the calculated index statistics in existing statistics tables; and 
periodically updating the calculated index statistics of the statistics tables using a scheduled batch process.


16.    defining, based on a cache custom index object, a search index associated with column values and metadata;
sending the search index to the non-relational data store using one or more requests as part of an object;
retrieving a replaced row from the non-relational data store;
modifying the search index 






by at least one of (a) sending an updated search index row with its row values to the non-relational data store, and (b) replacing or shadowing a correspondingly existing search index row with the updated search index row;
calculating index statistics through normal queries of the non-relational data store;
storing the calculated index statistics in existing statistics tables; and
resending the search index to the non-relational data store by incrementing a sequence number up for a corresponding combination of the statistics tables and organizations upon creation or deletion of an index, wherein the statistics tables are periodically updated using a scheduled batch process.


19. defining, based on a cache custom index object, a search index associated with column values and metadata;
sending the search index to the non-relational data store using one or more requests as part of an object;
retrieving a replaced row from the non-relational data store;
modifying the search index 








by at least one of (a) sending an updated search index row with its row values to the non-relational data store, and (b) replacing or shadowing a correspondingly existing search index row with the updated search index row;
calculating index statistics through normal queries of the non-relational data store;
storing the calculated index statistics in existing statistics tables; and
resending the search index to the non-relational data store by incrementing a sequence number up for a corresponding combination of the statistics tables and organizations upon creation or deletion of an index, wherein the statistics tables are periodically updated using a scheduled batch process.


defining, based on a cache custom index object, a search index associated with column values and metadata; 
sending the search index to the non-relational data store using one or more requests as part of an object; 
retrieving a replaced row from the non-relational data store; 
modifying the search index by updating the column values that are being changed due to the replaced row; 
upserting the updated column values 
by at least one of (a) sending an updated search index row with its row values to the non-relational data store, and (b) replacing or shadowing a correspondingly existing search index row with the updated search index row; 
calculating index statistics through normal queries of the non-relational data store; 
storing the calculated index statistics in existing statistics tables; and 
resending the search index to the non-relational data store by incrementing a sequence number up for a corresponding combination of the statistics tables and organizations upon creation or deletion of an index, wherein the statistics tables are periodically updated using a scheduled batch process.

4.     retrieving a complete search index row from the non-relational data store, the search index row having a plurality of columns having row values containing metadata about the search index row; 
updating the metadata and at least a portion of the row values of the plurality of columns to form an updated search index row having the plurality of columns, wherein a subset of the plurality of columns corresponding to the portion of the row values is updated; 
sending the updated search index row with its row values to the non-relational data store, wherein the updated search index row replaces the search index row; 













upserting updated column values from the updated search index row to a corresponding search index row in a table of the relational data store; 

defining search index metadata using a cached custom index object; 
sending the search index metadata to the non-relational data store using one or more requests as part of a specified object; 
calculating index statistics through normal queries of the non-relational data store; 
storing the calculated index statistics in existing statistics tables; and 

forcing a 

resend of the search index metadata by modifying a sequence number for a corresponding table and owner combination upon index creation or deletion, wherein the resend is not forced until the sequence number changes, wherein the calculated index statistics are periodically updated using a scheduled batch process.

7.      defining the search index metadata using a cache custom index object; 
sending the search index metadata to the non-relational data store using one or more requests as part of an object; 
retrieving a replaced row from the non-relational data store; 
updating column values that are being changed; 
upserting the updated column values 


by at least one of (a) sending an updated search index row with its row values to the non-relational data store, and (b) replacing or shadowing a correspondingly existing search index row with the updated search index row; 

calculating index statistics through normal queries of the non-relational data store; 
storing the calculated index statistics in existing statistics tables; 
forcing a resend of the search index metadata by bumping a sequence number up for a corresponding combination of the statistic tables and organizations upon creation or deletion of an index; and
periodically updating the statistics tables using a scheduled batch process.


10.     retrieving a complete search index row from the non-relational data store, the search index row having a plurality of columns having row values containing metadata about the search index row; 
updating the metadata and at least a portion of the row values of the plurality of columns to form an updated search index row having the plurality of columns, wherein a subset of the plurality of columns corresponding to the portion of the row values is updated; 
sending the updated search index row with its row values to the non-relational data store, wherein the updated search index row replaces the search index row; 










upserting updated column values from the updated search index row to a corresponding search index row in a table of the relational data store; 


defining search index metadata using a cached custom index object; sending the search index metadata to the non-relational data store using one or more requests as part of a specified object; 

forcing a

resend of the search index metadata by modifying a sequence number for a corresponding table and owner combination upon index creation or deletion, 

wherein the resend is not forced until the sequence number changes; 

calculating index statistics through normal queries of the non-relational data store; 
storing the calculated index statistics in existing statistics tables; and 
periodically updating the calculated index statistics using a scheduled batch process.

13.     retrieving a complete search index row from the non-relational data store, the search index row having a plurality of columns having row values containing metadata about the search index row; 
updating the metadata and at least a portion of the row values of the plurality of columns to form an updated search index row having the plurality of columns, wherein a subset of the plurality of columns corresponding to the portion of the row values is updated; 

sending the updated search index row with its row values to the non-relational data store, wherein the updated search index row replaces the search index row; 









upserting updated column values from the updated search index row to a corresponding search index row in a table of the relational data store; 

defining search index metadata using a cached custom index object; 
sending the search index metadata to the non-relational data store using one or more requests as part of a specified object; 


forcing a 

resend of the search index metadata by modifying a sequence number for a corresponding table and owner combination upon index creation or deletion, 

wherein the resend is not forced until the sequence number changes; 

calculating index statistics through normal queries of the non-relational data store; 
storing the calculated index statistics in existing statistics tables; and 
periodically updating the calculated index statistics using a scheduled batch process.


16.     defining, based on a cache custom index object, a search index associated with column values and metadata; 
sending the search index to the non-relational data store using one or more requests as part of an object; 
retrieving a replaced row from the non-relational data store;
modifying the search index 

by updating the column values that are being changed due to the replaced row; 
upserting the updated column values 

by at least one of (a) sending an updated search index row with its row values to the non-relational data store, and (b) replacing or shadowing a correspondingly existing search index row with the updated search index row; 

calculating index statistics through normal queries of the non-relational data store; 
storing the calculated index statistics in existing statistics tables; and 
resending the search index to the non-relational data store by incrementing a sequence number up for a corresponding combination of the statistics tables and organizations upon creation or deletion of an index, wherein the statistics tables are periodically updated using a scheduled batch process.



19.     defining, based on a cache custom index object, a search index associated with column values and metadata; 
sending the search index to the non-relational data store using one or more requests as part of an object; 
retrieving a replaced row from the non-relational data store; 



modifying the search index 

by updating the column values that are being changed due to the replaced row; 
upserting the updated column values 

by at least one of (a) sending an updated search index row with its row values to the non-relational data store, and (b) replacing or shadowing a correspondingly existing search index row with the updated search index row; 
calculating index statistics through normal queries of the non-relational data store; 
storing the calculated index statistics in existing statistics tables; and 
resending the search index to the non-relational data store by incrementing a sequence number up for a corresponding combination of the statistics tables and organizations upon creation or deletion of an index, wherein the statistics tables are periodically updated using a scheduled batch process.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOHEILA G DAVANLOU whose telephone number is (571)270-5155. The examiner can normally be reached Monday - Friday, 9:00am - 6:00 Eastern Time..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SOHEILA G DAVANLOU
Examiner
Art Unit 2153



/SOHEILA (Gina) DAVANLOU/Examiner, Art Unit 2153